Citation Nr: 1103584	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 
1966.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's low back 
disorder was not noted on clinical examination at the time of 
service entrance.

2.  Clear and unmistakable evidence demonstrates that a low back 
disorder existed at the time of the Veteran's entrance into 
active military service.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's preexisting low back disorder was not aggravated by 
active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.304, 3.306 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  


Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's March 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  With respect to the Dingess requirements, 
the RO's March 2007 letter provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA examinations have not been accorded the Veteran in 
connection with his claim because a review of the evidence in its 
entirety reveals that the Veteran's low back 


disorder clearly and unmistakably preexisted service and clearly 
and unmistakably was not aggravated by his military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.306; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Veteran is presumed to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious and manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the Veteran's disability was both preexisting and 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  Id.  
Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder become 
intermittently symptomatic during service; rather, there must be 
permanent advancement of the underlying pathology.  Furthermore, 
temporary or intermittent flare-ups of a preexisting disease 
during service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon 
v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's September 1968 pre-induction examination report 
noted no abnormalities for the spine and other musculoskeletal 
system.  In the report of medical history, the Veteran reported 
having "recurrent back pain."  The examining physician noted 
the Veteran's report of "back trouble in car wreck, Dr. [M.], 
Reidsville, N.C."  However, the Veteran was determined 
acceptable despite his claims of "ailments not verified by the 
medical officer."

The record reflects that the Veteran entered military service on 
October 18, 1966.  In an October 20, 1966 service treatment 
report, the Veteran complained of back pain, especially with 
bending or lifting.  He reported low back pain for the past three 
years during exertion due to accident 3 years ago.  Physical 
examination revealed lumbar spasm but no limitation of motion.  
Thereafter, in an October 24, 1966 service treatment report, the 
Veteran reported that he was well until 3 years ago when he was 
injured in an auto accident and that since that time he had 
persistent back pain.  He also reported that he had worked only 
at jobs that required 


no lifting.  X-ray examination revealed an old minimal anterior 
compression fracture at the L-1 disc and pars interarticularis 
defect at the L-5 disc on the right.  The diagnosis was 
spondylolysis.

An October 24, 1966 Medical Board report stated that the Veteran 
was in active duty service as a basic trainee for 7 days and 
found that he was medically unfit for further military service 
due to bone defect in the spine, i.e. spondylolysis.  The Medical 
Board found that such condition was not incurred in the line of 
duty but existed prior to service and that it was not aggravated 
by active duty.  The Veteran's October 24, 1966 separation 
examination report noted that the Veteran's spine was abnormal 
due to spondylolysis and he was found not qualified for induction 
or retention.

After separation from service, a November 1990 private treatment 
report noted that the Veteran was involved in a car accident two 
days previously and complained of discomfort in the area of 
posterior neck and low back.  On examination, there was 
tenderness over the low back, but full range of motion of the 
back was shown.  The impression was lumbar muscle strain 
secondary to the accident.

In an October 1992 private report, the Veteran reported that he 
was involved in a car accident in November 1990 and had low back 
pain since that time.  He reported the pain had gradually 
increased since the accident.  Diagnostic tests revealed a right 
posterolateral herniated nucleus pulposus at the L5-S1 interspace 
impinging upon the right S-1 nerve root.  Thereafter, an October 
1992 private treatment report noted an impression of ruptured 
intervertebral lumbar disc.

In an April 1993 private treatment report, the Veteran reported 
pain in his low back.  On examination, he had decreased range of 
motion of the lumbar spine with minimal paravertebral muscle 
spasm.  The Veteran was arranged for a lumbar support and 
referred to the pain clinic.

In a January 1994 private treatment report, the Veteran 
complained of pain in the low back radiating into the right leg.  
The impression was low back syndrome, with possible sciatica.

A September 1994 private orthopedic report noted that the Veteran 
was injured in November 1990 in a motor vehicle accident.  The 
Veteran reported that his back pain began in 1992, at which time 
two ruptured disc were found.  He also related a history of being 
released from the Army when the military found out that he had a 
history of a compression fracture in his back which supposedly 
was related to an incident when he was in the 8th or 9th grade.

In a September 1994 pain clinic note, the Veteran reported that 
he had two emergency room visits secondary to back spasms and 
headaches.  A history of herniated disc at L5-S1, with swelling 
around the S1 nerve root was noted.  Subsequent treatment records 
show that the Veteran continued to receive treatment at the pain 
control center for chronic low back pain until December 1996.

In a December 1994 private treatment report, the Veteran reported 
continuing pain in the low back.  Tenderness was shown in the 
para-spinus muscles of the low back.  The diagnosis was chronic 
lumbar muscle strain.

Private treatment reports, dated from October 1996 through 
October 2007, show that the Veteran continued to receive 
treatment for his chronic low back syndrome, with ruptured discs 
and para-spinus muscle tenderness.

An August 2007 private treatment report reflects that the Veteran 
was seen with a chief complaint of low back pain.  The Veteran 
reported that he was injured while in service and sustained 
fractured vertebra and that he was told that he injured his back 
in the military, which was aggravated by a car accident in 1990.

At his November 2010 hearing before the Board, the Veteran 
testified that he had no back problem that preexisted his 
military service, but injured his back during 


basic military training when he lifted a heavy duffle bag and the 
weight shifted on his back.  The Veteran's wife testified that 
they had been married prior to his military service and that 
while the Veteran was involved in a motor vehicle accident in 
1963 prior to service, he did not hurt his back at that time.  
She also reported that the Veteran had never complained of a back 
disorder prior to service.

Upon consideration of all of the evidence of record, the Board 
finds that clear and unmistakable evidence demonstrates that the 
Veteran's low back disorder diagnosed as a bone defect in the 
spine, i.e. spondylolysis, existed prior to service and clear and 
unmistakable evidence demonstrates that his pre-existing low back 
disorder was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.304, 3.306.  Despite the Veteran's report of 
recurrent back pain due to an earlier car accident, a low back 
disorder was not shown at the time he was initially examined for 
service entrance as the clinical examination of the spine was 
normal.  Accordingly, the Veteran is presumed to have been in 
sound condition.  However, the Veteran's own admission at the 
time of his service entrance as to "back trouble in car wreck" 
that preexisted service and the contemporaneous medical records 
associated with the Veteran's service discharge that clearly 
report the Veteran had spondylolysis, which in the opinion of the 
Medical Board existed prior to induction, provide clear and 
unmistakable evidence that his low back disorder pre-existed his 
military service.  Service treatment records reflect that the 
Veteran's complaints of back pain commenced only two days after 
his entrance into service and at the very beginning of his 
recruit training.  At that time, the Veteran reported that he was 
well until three years previously when he was injured in an auto 
accident and that since that time he had persistent back pain.  
He also reported that he had worked only at jobs that required no 
lifting.  The Medical Board report found that the Veteran had a 
bone defect in the spine, spondylolysis, that existed prior to 
service and confirmed by x-ray as "an old minimal anterior 
compression fracture at the L-1 disc and pars interarticularis 
defect at the L-5 disc on the right."  As a result, the Veteran 
was found unfit for induction or retention and was released from 
active duty service after 14 days.

The Board also finds clear and unmistakable evidence that the 
Veteran's pre-existing low back disorder was not aggravated by 
his military service.  The findings of the Medical Board made at 
the time of his service and an examination in service indicated 
spondylolysis that was not incurred in the line of duty and the 
Medical Board specifically found that this disorder was not 
aggravated by service.

The Veteran and his wife testified that although the Veteran was 
involved in a car accident prior to his military service in 1963, 
he did not hurt his back at that time and that he never 
experienced any back problem prior to service.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (finding that a lay person is 
competent to attest to the factual matters of which he or she had 
first-hand knowledge).  However, the competency of an individual 
to testify, must be distinguished from the credibility of the 
testimony.  The Board finds that these statements lack 
credibility as they are inconsistent with the other evidence of 
record and the Veteran's other statements of record.  At his 
service entrance examination, the Veteran reported recurrent back 
pain and "back trouble in car wreck, Dr. [M.], Reidsville, 
N.C."  Additionally, when the Veteran was evaluated for back 
pain in less than a week following his service entrance, he 
reported persistent low back pain for the previous three years 
since the 1963 auto accident.  He also reported that he had 
worked only at jobs that required no lifting since the accident.  
Moreover, the Board also finds significant the absence of 
evidence documenting any complaints of or treatments for low back 
problems for approximately 24 years since separation from 
military service until he was involved in another car accident in 
November 1990.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that aggravation in service may be rebutted 
by the absence of medical treatment for the claimed condition for 
many years after service).  In addition, the Veteran reported in 
1992 that he had low back pain ever since a November 1990 car 
accident.  In September 1994, he stated that his back pain began 
in 1992, and reported that he had been released from military 
service due to a preexisting compression fracture in the back.  
The evidence of record simply does not support the Veteran's and 
his spouse's testimony that he did not have a back disorder prior 
to service or that he had chronic low back pain since his 
military discharge.

Accordingly, the Board concludes that the presumption of 
soundness of the Veteran's low back at induction is rebutted by 
clear and unmistakable evidence that a low back disorder existed 
prior to his entry into service and by clear and unmistakable 
evidence that a low back disorder was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1113; 38 C.F.R. §§ 3.304, 3.306.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


